Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 1 of 10 PageID #: 954




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

TAMRA ROBINSON,                                :
                                               :
               Plaintiff,                      :
                                               :       C.A. No. 14-1205 RGA
       v.                                      :
                                               :
FIRST STATE COMMUNITY ACTION                   :
AGENCY,                                        :
                                               :
               Defendant.                      :

   PLAINTIFF’S MOTION FOR AN AWARD OF ATTORNEY’S FEES ON APPEAL,
   AND FOR RECONSIDERATION OF DEFENDANT’S MOTION TO BE EXCUSED
                 FROM POSTING A SUPERSEDEAS BOND

       NOW COMES Plaintiff, Tamra Robinson, by and through her undersigned counsel,

pursuant to the provisions of 42 U.S.C. § 12205, Federal Rules of Civil Procedure 54 and 62,

District of Delaware Local Rules 54.1 and 54.3, Federal Rule of Appellate Procedure 39, and

Local Appellate Rules 39.0 to 39.4, and respectfully moves the Court for: (a) an award of

Plaintiff’s attorney’s fees and costs (a Bill of Costs will be submitted to the Third Circuit, per

FRAP 39 and Local Appellate Rules 39.0 to 39.4) for the appeal of the above-captioned action;

and (b) to re-consider its prior Order granting Defendant’s request for a stay of execution without

the posting of a supersedeas bond. In support, Plaintiff states as follows:

                                         BACKGROUND

       1.      On December 8, 2016, the Court entered a judgement in Plaintiff’s favor in the

amount of $22,501.00 (D.I. 73). The legal rate of interest in Delaware on December 18, 2016

was 6.0%. As of the date of this filing interest has accrued on this Judgement in the amount of

$3,150.28. The total amount now due for this Judgment is $25,651.28. See 6 Del.C. § 2301.

See also Nat’l. Union Fire Ins. Co. v. McDougall, 877 A.2d 969, 971 (Del. 2005).

                                                   1
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 2 of 10 PageID #: 955




          2.     The Court’s August 29, 2017 Memorandum Order (D.I. 91) awarded Plaintiff

attorney’s fees and litigation costs totaling $135,452.26. The legal rate of interest in Delaware

on August 29, 2017 was 6.75%. As of the date of this filing interest has accrued on the

Memorandum Order in the amount of $15,238.38. The total amount now due for attorney’s fees

and litigation costs at the District Court is $150,690.64. See 6 Del.C. § 2301. See also Nat’l.

Union Fire Ins. Co. at 971.

          3.     The Court accepted the hourly rate for Plaintiff’s attorneys (without objection by

the Defendant); therefore, Plaintiff assumes that these rates continue to be acceptable to the

Court. The rates for the appellate matter are as follows:

                 G. Kevin Fasic, Esq.                  $410/hour 1

                 Katherine Witherspoon Fry, Esq.       $410/hour

                 Joyce Kuhns, Esquire                  $495/hour 2

                 Anthony N. Delcollo, Esq.             $315/hour

                 Rose L. Green (paralegal)             $165/hour

          4.     On September 27, 2017, Defendant filed a Notice of Appeal of the Judgment (D.I.

73). Defendant did not appeal the Memorandum Order awarding fees and costs (D.I. 91).

          5.     On December 1, 2017, Defendant filed a Motion for Stay of Execution on Appeal

(D.I. 95), and on December 15, 2017, Plaintiff filed an Answer in Opposition to Defendant’s

Motion for Stay of Execution on Appeal (D.I. 97).




1
  The rate for Mr. Fasic and Ms. Fry changed to $425 effective March 1, 2019. Plaintiff
respectfully submits that this minor change should not require a detailed showing as to its
reasonableness.
2
    Ms. Kuhns was consulted for a discrete issue relating to settlement.
                                                   2
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 3 of 10 PageID #: 956




       6.      On October 3, 2018, the Court issued an Order granting Defendant’s Motion for

Stay of Execution on Appeal (D.I. 100) citing, inter alia, the Defendant’s argument that it was

likely to succeed on the merits on its appeal.

       7.      On April 1, 2019, the Third Circuit issued a precedential opinion affirming the

judgment of this Court (attached as Exhibit A hereto). An Entry of Judgement was docketed the

same day (attached as Exhibit B hereto).

                           ARGUMENT FOR ATTORNEY’S FEES

       8.      As the Third Circuit has affirmed, Tamra Robinson remains the prevailing party

and is entitled to an award of attorney’s fees, litigation expenses, and costs pursuant to 42 U.S.C.

§ 12205, which authorizes such an award. A “prevailing party” is defined as “any party ‘who

succeed[s] on any significant issue in litigation which achieves some of the benefit the parties

sought in bringing suit’”. Laymon v. Lobby House, Inc., 2009 WL 1259059, *2 (D. Del. 2009),

citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (quoting Nadeau v. Helgemoe, 581 F.2d

275, 278-79 (1st Cir. 1978) (overruled on other grounds). Even a one-dollar verdict is sufficient

to convey “prevailing party” status on a plaintiff. Laymon, at *2, citing Farrar v. Hobby, 506

U.S. 103, 109 (1992). Ms. Robinson was completely successful on appeal, as the Third Circuit

affirmed the judgment of the District Court in its entirety.

       9.      The appropriate method for determining the amount of attorney’s fees to be

awarded is the lodestar method: an appropriate hourly rate multiplied by the reasonable amount

of hours expended. Hensley, 461 U.S. at 433. This method is followed by the Third Circuit. See

Washington v. Philadelphia Co. Ct. of Comm. Pleas, 89 F.3d 1031 (3d Cir. 1996); Rode v.

Dellarciprette, 892 F.2d 1177 (3d Cir. 1990)); Laymon, 2009 WL 1259059 (D. Del. 2009); Finch

v. Hercules, Inc., 941 F. Supp 1395 (D. Del. 1996).). “The lodestar is strongly presumed to yield



                                                  3
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 4 of 10 PageID #: 957




a reasonable fee.” Washington, 89 F.3d at 1035, citing City of Burlington v. Dague, 505 U.S.

557 (1992).

       10.     Plaintiff submits that the hourly rates of her counsel were approved (without

contest by Defendant) in this Court’s Memorandum Opinion of August 29, 2017 (D.I. 91), and

that the same rates should be accepted here without further proof. The minimal change to the

rates for Mr. Fasic and Ms. Fry should not require further proof as to their reasonableness. The

adjustments (which took effect March 1, 2019) are for less than four percent (4%) of the fees,

and only impact the charges for April 2019 (there were no charges in March 2019).

       11.     Attached as Exhibit C is the pre-bill from Offit Kurman, P.A., reflecting charges

from August 2017 through March 2019, as well as a Work-In-Progress Report for the month of

April 2019. Both of these documents are generated by the billing software program Expert

Time, routinely utilized by the legal profession. It is respectfully submitted that these records

meet the specificity required by the Third Circuit Court of Appeals. Washington, 89 F.3d at

1037-38; Rode, 892 F.2d at 1191. The hours sought, by individual, are as follows:

               Mr. Fasic                      137.0 hours

               Ms. Fry                         68.9 hours

               Ms. Kuhns                         0.2 hours

               Mr. Delcollo                    33.1 hours

               Ms. Green                       13.2 hours

       12.     Throughout the appeal Defendant continued to test Plaintiff’s resolve and

challenge every aspect of the result in the District Court. Following denial of its motion for a

new trial, Defendant resisted execution of the judgement. Its counsel moved this Court for a stay

of execution and argued that it should not be required to post bond. Second, Defendant filed an



                                                 4
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 5 of 10 PageID #: 958




unnecessary and frivolous Motion for Summary Reversal in the Third Circuit (which was

denied). Third, the parties participated in mandatory mediation (bearing in mind that Defendant

refused to mediate the case before the District Court). Then the parties briefed the appeal and, at

the request of the Panel, filed supplemental letter briefs.

       13.     Plaintiff’s attorneys have already exercised appropriate “billing judgment” with

respect to the hours expended and have made adjustments for any time that could be deemed

excessive, redundant, unnecessary, or not related to successful claims in this action. Finch, 941

F. Supp. at 1423, citing Hensley, 461 U.S. at 434. Plaintiff’s attorneys have reduced the

appellate fees by roughly ten percent (10%).

       14.     Plaintiff respectfully submits that no further time should be adjusted, in light of

her completely successful result on appeal.

       15.     The lodestar amount sought by Plaintiff is therefore $101,038.50, calculated as

follows:

               Mr. Fasic (through March 2019)          $410/hour x 115.1 hours = $47,191.00

               Mr. Fasic (April 2019)                  $425/hour x 29.2 hours = $12,410.00

               Ms. Fry (through March 2019)            $410/hour x 64.9 hours = $26,609.00

               Ms. Fry (April 2019)                    $425/hour x 5 hours = $2,125.00

               Ms. Kuhns (April 2019)                  $495/hour x 0.2 hours = $99.00

               Mr. Delcollo                            $315/hour x 33.1 hours = $10,426.50

               Ms. Green                               $165/hour x 13.2 hours = $2,178.00

       16.     Consistent with FRAP 39 and Local Appellate Rules 39.0 to 39.4, Plaintiff is

submitting a Bill of Costs to the Third Circuit Court of Appeals and has total expenses and costs

in that Court of $35.25 (related to the briefing at the Circuit Court). Plaintiff’s total costs



                                                   5
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 6 of 10 PageID #: 959




(including costs incurred at the District Court subsequent to the August 27, 2017 Memorandum

Opinion) are $307.37 (including the Third Circuit costs). Attached as Exhibit D hereto is

Plaintiff’s documentation supporting her request for costs.

       17.     Plaintiff respectfully submits that no further adjustment to the lodestar be made.

Plaintiff was completely successful in the appeal, and the Third Circuit Court made no

adjustment or modification whatsoever to the amounts awarded by the District Court as well as

charging costs of the appeal to Defendant.

       18.     That a substantial expenditure of time and resources was required falls squarely

on the shoulders of the Defendant. Plaintiff’s action was filed in September 2014, two and a half

years after her termination and following a lengthy administrative process. Trial was held nearly

five years after Plaintiff’s termination, and it is now almost two and a half years post-trial.

Defendant had ample opportunity to resolve this dispute well before trial, and during its appeal,

but instead determined to test Plaintiff’s resolve. In a case involving Delaware’s Wage Payment

and Collection Act (which also provides for mandatory fee-shifting, see 19 Del.C. § 1113(c)), the

Superior Court held as follows:

               The case was contested; Defendant tested Plaintiff’s resolve, and
               Defendant should not be able to complain about the risks resulting
               from litigation. Defendant did not attempt to mitigate them by
               making an offer of judgment, ...

               Nor should the fees be reduced because of the difference in the
               judgment and request. One purpose of 19 Del.C. § 1113(c) is to
               provide employees with relief to redress arbitrary actions of
               employers who have stronger economic positions. Without
               reasonable attorney’s fees, employees would not be able to find
               lawyers to try cases of this nature where the amounts involved are
               relatively small, ....

Rodas v. Svc. Gen’l Corp., 2010 WL 2355314 *2 (Del. Super. 2010). The circumstances here

are similar. Defendant clearly enjoys a far superior economic position to Plaintiff’s. Defendant

                                                  6
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 7 of 10 PageID #: 960




fought Plaintiff every step of the way. Defendant did nothing to mitigate its risk and should not

be able to complain about the result.

        19.     In summary, Plaintiff requests the following for attorney’s fees, litigation

expenses, and costs on appeal:

        Lodestar amount (through the date of this filing)             $101,038.50

        Litigation Expenses and Costs                                 $     307.37

        TOTAL FEE REQUESTED                                           $101,345.87

                               ARGUMENT IN FAVOR OF BOND

        20.     Plaintiff further requests reconsideration of the Court’s unusual decision not to

require Defendant to post bond on appeal. Plaintiff respectfully requests that this Court enter an

order requiring Defendant to post bond immediately in the amount of the judgment, post-

judgment interest, plus all attorney’s fees and costs to date. Including the request above, and all

interest to date, the total balance due from Defendant is $277,687.79. Earlier this afternoon,

Defendant filed a request for a re-hearing at the Third Circuit en banc. Clearly the Defendant’s

intent is to drag out this matter.

        21.     Defendant obtained a stay of execution under Fed. R. Civ. Pro. 62(d). Under this

Rule, the purpose of the supersedeas bond is to “preserve the status quo” and “protect the

winning party from the possibility of loss.” S. Track & Pump, Inc. v. Terex Corp. 2014 WL

4825249, * 3 (D. Del. Sept. 29, 2014) (additional citations omitted). “Because the stay operated

for the appellant’s benefit and deprives the appellee of the immediate benefits of his judgment, a

full supersedeas bond should be the requirement in normal circumstances, such as where there is

some reasonable likelihood of the judgement debtor’s inability or unwillingness to satisfy the

judgement in full upon the ultimate disposition of the case and where posting adequate security



                                                  7
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 8 of 10 PageID #: 961




is practicable.” Id., citing Fed. Prescription Serv., Inc. v. American Pharm. Ass 'n, 636 F.2d 755,

761 (D.C. Cir. 1980). Now Plaintiff is completely exposed to the risk of loss, despite having

won on appeal, because Defendant did not post a supersedeas bond. Defendant’s election to

pursue further appeals only prolongs Plaintiff’s risk of ultimate non-payment.

       21.     The correct factors to assess a requested waiver of the bond requirement are set

forth in Hurley v. Atlantic City Police Dep’t., 944 F. Supp. 371, 374 (D.N.J. 1996): “The court

may examine: (1) the complexity of the collection process; (2) the amount of time required to

obtain a judgment on appeal; (3) the degree of confidence that the district court has in the

availability of funds to pay the judgment; (4) whether the defendant’s ability to pay the judgment

is so plain that the cost of a bond would be a waste of money; and (5) whether the defendant is in

such a precarious financial situation that the requirement to post a bond would place the other

creditors of the defendant in an insecure position.” (additional citation omitted).

       22.     Complexity of collection weighs in Plaintiff’s favor. According to Defendant, it

is primarily funded by state and federal grants. The vast majority of the grant money is restricted

and can only be used for the purpose identified by the government. Defendant’s Motion for Stay

of Execution on Appeal, ¶ 17. It characterized the funds as “severely limited.” Id. ¶ 19. These

representations by Defendant clearly suggest that collection will be lengthy and difficult.

       23.     The amount of time to obtain judgment remains unclear. While Plaintiff has been

initially successful at the Third Circuit, Defendant has waged a lengthy, unyielding, and thus far

quixotic campaign to test Plaintiff’s resolve. This effort continues today with Defendant’s

request for a re-hearing en banc. The likelihood of further appeals and reviews is high, and

therefore ultimate execution of a final judgment remains many months, if not years, away.




                                                  8
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 9 of 10 PageID #: 962




       24.     The statements made by Defendant in paragraphs 17-19 of its Motion to Stay

Execution on Appeal also weigh in Plaintiff’s favor. Defendant has failed to provide to the

Court any details of its financial status and ability to pay the now substantially increased

judgment. This factor must therefore weigh in favor of Plaintiff.

       25.     To the contrary, and again in Plaintiff’s favor, Defendant has failed to

demonstrate a plain ability to pay the judgment.

       26.     The final factor further weighs in Plaintiff’s favor. No data has been provided

that would lead to the conclusion that securing a bond would adversely impact other creditors of

Defendant (if any).

       27.     Defendant argues that securing a bond would require an outlay of 1.5% to 3.5% of

a figure 120% of the amount required. No source is cited for this representation. Assuming that

these are accurate figures, and that Plaintiff is awarded all of its fees and costs from the Third

Circuit, the cost to obtain the bond would be between $4,200 and $9,800. Defendant has never

argued that this is an unreasonable sum, and even previously offered to lodge the 1.5% to 3.5%

with the Court. Defendant’s Motion to Stay Execution on Appeal, ¶ 21. 3

       28.     Defendant has fought Plaintiff at every turn, and by today’s actions evidences a

clear intent to continue to do so. It would fly in the face of equity and public policy to allow

Defendant to escape responsibility by continuing to take appeal after appeal, then cry poor when

faced with payment. A stay pursuant to Rule 62(d) is in place, and the Court should therefore

require Defendant to post a supersedeas bond to protect Plaintiff’s interest in payment.




3
  Lodging only the cost to obtain the bond is wholly insufficient and demonstrates a complete
lack of understanding of the purpose of the Bond. Defendant now owes Plaintiff roughly
$278,000. Placing $10,000 or less in the hands of the Court does little to ensure that Plaintiff
will ultimately be paid anywhere close to this amount.
                                                   9
Case 1:14-cv-01205-RGA Document 101 Filed 04/15/19 Page 10 of 10 PageID #: 963




         WHEREFORE, Plaintiff Tamra Robinson respectfully requests that the Court grant her

appellate attorney’s fees and costs in the amount of $101,345.87; and that the Court enter an

order immediately requiring Defendant to secure an appropriate supersedeas bond, in the amount

of not less than $278,000.



                                                    OFFIT KURMAN, P.A.

                                                     /s/ G. Kevin Fasic
                                                    G. Kevin Fasic, Esq. (DE 3496)
                                                    Katherine R. Fry, Esq. (DE 3348)
                                                    1201 N. Orange St., Suite 10 East
                                                    Wilmington, DE 19801
                                                    (302) 351-0900
                                                    kfasic@offitkurman.com
                                                    kwitherspoonfry@offitkurman.com

                                                    Attorneys for Plaintiff

Dated: April 15, 2019
4810-9947-6116, v. 1




                                               10
